UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7652


SEAN S. EARL,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:19-cv-00547-REP-RCY)


Submitted: March 31, 2020                                         Decided: April 7, 2020


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean S. Earl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean S. Earl filed a notice of appeal in his pending 28 U.S.C. § 2254 (2018)

proceedings. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Here,

the district court has not entered a final order, and Earl fails to identify an interlocutory or

collateral order from which he seeks to appeal. See Fed. R. App. P. 3(c)(1)(B) (“The notice

of appeal must . . . designate the judgment, order, or part thereof being appealed).

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2